IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,458-01


                   EX PARTE WALTER AARON HAMILTON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2006CR3927-W1 IN THE 226TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four counts of

aggravated sexual assault, one count of aggravated robbery, and one count of aggravated kidnapping.

According to the judgments in the record, he was sentenced to sixty years’ imprisonment on each

count.1 The Fourth Court of Appeals affirmed his convictions. Hamilton v. State, 300 S.W.3d 14

(Tex. App.—San Antonio 2009).


        1
        This appears to be a clerical mistake. According to the punishment verdicts, Applicant
was sentenced to sixty years in the first and sixth counts only.
                                                                                                  2

       Applicant contends, among other things, that he received multiple punishments in violation

of the Double Jeopardy Clause. The trial court made findings of fact and conclusions of law and

determined that although there was a single instance of penile penetration, Applicant was convicted

of both intentionally and knowingly causing the penetration of the complainant’s sexual organ by

his sexual organ, and intentionally and knowingly causing the complainant’s sexual organ to contact

his sexual organ.

       We find that Applicant received multiple punishments in violation of the Double Jeopardy

Clause. Aekins v. State, 447 S.W.3d 270 (Tex. Crim. App. 2014). Relief is granted. Count two in

cause number 2006CR3927 in the 226th District Court of Bexar County is set aside. All other relief

is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 18, 2015
Do not publish